
	
		II
		111th CONGRESS
		2d Session
		S. 3024
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2010
			Ms. Snowe (for herself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To ensure that the creation of jobs by small businesses
		  is considered during the Federal legislative and rulemaking process, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Job Impact Analysis Act of
			 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Job impact statement for reported bills and joint
				resolutions.
					Sec. 4. Clarification and expansion of rules covered by the
				Regulatory Flexibility Act.
					Sec. 5. Requirements providing for more detailed
				analyses.
					Sec. 6. Periodic review of rules.
					Sec. 7. Office of Advocacy.
					Sec. 8. Clerical amendments.
				
			2.FindingsCongress finds the following:
			(1)A vibrant and
			 growing small business sector is critical to the recovery of the economy of the
			 United States.
			(2)Regulations
			 designed for application to large-scale entities have been applied uniformly to
			 small businesses and other small entities, sometimes inhibiting the ability of
			 small entities to create new jobs.
			(3)Uniform Federal
			 regulatory and reporting requirements in many instances have imposed on small
			 businesses and other small entities unnecessary and disproportionately
			 burdensome demands, including legal, accounting, and consulting costs, thereby
			 threatening the viability of small entities and the ability of small entities
			 to compete and create new jobs in a global marketplace.
			(4)Since 1980,
			 Federal agencies have been required to recognize and take account of the
			 differences in the scale and resources of regulated entities, but in many
			 instances have failed to do so.
			(5)In 2009, there
			 were nearly 70,000 pages in the Federal Register, and, according to research by
			 the Office of Advocacy of the Small Business Administration, the annual cost of
			 Federal regulations totals $1,100,000,000,000. Small firms bear a
			 disproportionate burden, paying approximately 45 percent, or $7,647, more per
			 employee than larger firms in annual regulatory compliance costs.
			(6)The Federal
			 Government should fully consider the costs, including indirect economic impacts
			 and the potential for job creation and job loss, of proposed rules.
			(7)It is the
			 intention of Congress to amend chapter 6 of title 5, United States Code, to
			 ensure that all impacts, including foreseeable indirect effects, of proposed
			 and final rules are considered by agencies during the rulemaking process and
			 that the agencies assess a full range of alternatives that will limit adverse
			 economic consequences, enhance economic benefits, and fully address potential
			 job creation or job loss.
			(8)To the maximum
			 extent practicable, the Director of the Congressional Budget Office should, in
			 certain estimates the Director prepares with respect to bills or joint
			 resolutions reported by congressional committees, estimate the potential job
			 creation or job loss attributable to the bills or joint resolutions.
			3.Job impact
			 statement for reported bills and joint resolutionsSection
			 424 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
			 658c) is amended—
			(1)in subsection (a)(2)—
				(A)in subparagraph (B), by striking
			 and at the end;
				(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(D)if the Director
				estimates that the total amount of direct costs of all Federal
				intergovernmental mandates in the bill or joint resolution will equal or exceed
				$5,000,000,000 (adjusted annually for inflation), to the extent practicable,
				the potential job creation or job loss in State, local, and tribal governments
				as a result of the mandates.
						;
				and
				(2)in subsection (b)(2)—
				(A)in subparagraph (A), by striking
			 and at the end;
				(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(C)if the Director estimates that the total
				amount of direct costs of all Federal private sector mandates in the bill or
				joint resolution will equal or exceed $5,000,000,000 (adjusted annually for
				inflation), to the extent practicable, the potential job creation or job loss
				in the private sector as a result of the
				mandates.
						.
				4.Clarification
			 and expansion of rules covered by the Regulatory Flexibility ActSection 601 of title 5, United States Code,
			 is amended—
			(1)in paragraph (6), by striking
			 and at the end;
			(2)in paragraph (7)(B), by striking the period
			 at the end and inserting a semicolon;
			(3)in paragraph
			 (8)—
				(A)by striking
			 Recordkeeping
			 requirement.—The and inserting the;
			 and
				(B)by striking the
			 period at the end and inserting ; and; and
				(4)by adding at the end the following:
				
					(9)the term
				economic impact means, with respect to a proposed or final
				rule—
						(A)any direct
				economic effect of the rule on small entities; and
						(B)any indirect
				economic effect on small entities, including potential job creation or job
				loss, that is reasonably foreseeable and that results from the rule, without
				regard to whether small entities are directly regulated by the
				rule.
						.
			5.Requirements
			 providing for more detailed analyses
			(a)Initial
			 regulatory flexibility analysisSection 603 of title 5, United
			 States Code, is amended—
				(1)by striking
			 subsection (b) and inserting the following:
					
						(b)Each initial
				regulatory flexibility analysis required under this section shall contain a
				detailed statement—
							(1)describing the
				reasons why action by the agency is being considered;
							(2)describing the
				objectives of, and legal basis for, the proposed rule;
							(3)estimating the
				number and type of small entities to which the proposed rule will apply;
							(4)describing the
				projected reporting, recordkeeping, and other compliance requirements of the
				proposed rule, including an estimate of the classes of small entities which
				will be subject to the requirement and the type of professional skills
				necessary for preparation of the report and record;
							(5)describing all
				relevant Federal rules which may duplicate, overlap, or conflict with the
				proposed rule, or the reasons why such a description could not be provided;
				and
							(6)estimating the
				additional cumulative economic impact of the proposed rule on small entities,
				including job creation and employment by small entities, beyond that already
				imposed on the class of small entities by the agency, or the reasons why such
				an estimate is not available.
							;
				and
				(2)by adding at the
			 end the following:
					
						(d)An agency shall
				notify the Chief Counsel for Advocacy of the Small Business Administration of
				any draft rules that may have a significant economic impact on a substantial
				number of small entities either—
							(1)when the agency
				submits a draft rule to the Office of Information and Regulatory Affairs at the
				Office of Management and Budget under Executive Order 12866, if that order
				requires such submission; or
							(2)if no submission
				to the Office of Information and Regulatory Affairs is so required, at a
				reasonable time prior to publication of the rule by the
				agency.
							.
				(b)Final
			 regulatory flexibility analysis
				(1)In
			 generalSection 604(a) of title 5, United States Code, is
			 amended—
					(A)by inserting
			 detailed before description each place it
			 appears;
					(B)in paragraph (1),
			 by striking succinct;
					(C)in paragraph
			 (2)—
						(i)by
			 striking summary each place it appears and inserting
			 statement; and
						(ii)by
			 inserting (or certification of the proposed rule under section
			 605(b)) after initial regulatory flexibility
			 analysis;
						(D)in paragraph (3),
			 by striking an explanation and inserting a detailed
			 explanation;
					(E)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;
			 and
					(F)by inserting
			 after paragraph (2) the following:
						
							(3)the response of
				the agency to any comments filed by the Chief Counsel for Advocacy of the Small
				Business Administration in response to the proposed rule, and a detailed
				statement of any change made to the proposed rule in the final rule as a result
				of the
				comments;
							.
					(2)Publication of
			 analysis on web site, etcSection 604(b) of title 5, United
			 States Code, is amended to read as follows:
					
						(b)The agency
				shall—
							(1)make copies of
				the final regulatory flexibility analysis available to the public, including by
				publishing the entire final regulatory flexibility analysis on the Web site of
				the agency; and
							(2)publish in the
				Federal Register the final regulatory flexibility analysis, or a summary of the
				analysis that includes the telephone number, mailing address, and address of
				the Web site where the complete final regulatory flexibility analysis may be
				obtained.
							.
				(c)Cross-References
			 to other analysesSection 605(a) of title 5, United States Code,
			 is amended to read as follows:
				
					(a)A Federal agency
				shall be deemed to have satisfied a requirement regarding the content of a
				regulatory flexibility agenda or regulatory flexibility analysis under section
				602, 603, or 604, if the Federal agency provides in the agenda or regulatory
				flexibility analysis a cross-reference to the specific portion of an agenda or
				analysis that is required by another law and that satisfies the
				requirement.
					.
			(d)CertificationsThe
			 second sentence of section 605(b) of title 5, United States Code, is amended by
			 striking statement providing the factual and inserting
			 detailed statement providing the factual and legal.
			(e)Quantification
			 requirementsSection 607 of title 5, United States Code, is
			 amended to read as follows:
				
					607.Quantification
				requirementsIn complying with
				sections 603 and 604, an agency shall provide—
						(1)a quantifiable or
				numerical description of the effects of the proposed or final rule, including
				an estimate of the potential for job creation or job loss, and alternatives to
				the proposed or final rule; or
						(2)a more general
				descriptive statement and a detailed statement explaining why quantification is
				not practicable or
				reliable.
						.
			6.Periodic review
			 of rulesSection 610 of title
			 5, United States Code, is amended to read as follows:
			
				610.Periodic
				review of rules
					(a)Not later than
				180 days after the enactment of the Job
				Impact Analysis Act of 2010, each agency shall publish in the
				Federal Register and place on its Web site a plan for the periodic review of
				rules issued by the agency that the head of the agency determines has a
				significant economic impact on a substantial number of small entities. Such
				determination shall be made without regard to whether the agency performed an
				analysis under section 604. The purpose of the review shall be to determine
				whether such rules should be continued without change, or should be amended or
				rescinded, consistent with the stated objectives of applicable statutes, to
				minimize any significant adverse economic impacts on a substantial number of
				small entities (including an estimate of any adverse impacts on job creation
				and employment by small entities). Such plan may be amended by the agency at
				any time by publishing the revision in the Federal Register and subsequently
				placing the amended plan on the Web site of the agency.
					(b)The plan shall
				provide for the review of all such agency rules existing on the date of the
				enactment of the Job Impact Analysis Act of
				2010 within 10 years after the date of publication of the plan in
				the Federal Register and every 10 years thereafter and for review of rules
				adopted after the date of enactment of the Job Impact Analysis Act of 2010 within 10
				years after the publication of the final rule in the Federal Register and every
				10 years thereafter. If the head of the agency determines that completion of
				the review of existing rules is not feasible by the established date, the head
				of the agency shall so certify in a statement published in the Federal Register
				and may extend the review for not longer than 2 years after publication of
				notice of extension in the Federal Register. Such certification and notice
				shall be sent to the Chief Counsel for Advocacy and Congress.
					(c)Each agency shall
				annually submit a report regarding the results of its review pursuant to such
				plan to Congress and, in the case of agencies other than independent regulatory
				agencies (as defined in section 3502(5) of title 44, United States Code), to
				the Administrator of the Office of Information and Regulatory Affairs of the
				Office of Management and Budget. Such report shall include the identification
				of any rule with respect to which the head of the agency made a determination
				of infeasibility under paragraph (5) or (6) of subsection (d) and a detailed
				explanation of the reasons for such determination.
					(d)In reviewing
				rules under such plan, the agency shall consider—
						(1)the continued
				need for the rule;
						(2)the nature of
				complaints received by the agency from small entities concerning the
				rule;
						(3)comments by the
				Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy;
						(4)the complexity of
				the rule;
						(5)the extent to
				which the rule overlaps, duplicates, or conflicts with other Federal rules and,
				unless the head of the agency determines it to be infeasible, State and local
				rules;
						(6)the contribution
				of the rule to the cumulative economic impact of all Federal rules on the class
				of small entities affected by the rule, unless the head of the agency
				determines that such calculations cannot be made and reports that determination
				in the annual report required under subsection (c);
						(7)the length of
				time since the rule has been evaluated, or the degree to which technology,
				economic conditions, or other factors have changed in the area affected by the
				rule; and
						(8)the current
				impact of the rule, including—
							(A)the estimated
				number of small entities to which the rule will apply;
							(B)the estimated
				number of small business jobs that will be lost or created by the rule;
				and
							(C)the projected
				reporting, recordkeeping and other compliance requirements of the proposed
				rule, including—
								(i)an estimate of
				the classes of small entities that will be subject to the requirement;
				and
								(ii)the type of
				professional skills necessary for preparation of the report or record.
								(e)The agency shall
				publish in the Federal Register and on the Web site of the agency a list of
				rules to be reviewed pursuant to such plan. Such publication shall include a
				brief description of the rule, the reason why the agency determined that it has
				a significant economic impact on a substantial number of small entities
				(without regard to whether the agency had prepared a final regulatory
				flexibility analysis for the rule), and request comments from the public, the
				Chief Counsel for Advocacy, and the Regulatory Enforcement Ombudsman concerning
				the enforcement of the
				rule.
					.
		7.Office of
			 Advocacy
			(a)In
			 generalSection 203 of
			 Public Law
			 94–305 (15 U.S.C. 634c) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(6)carry out the
				responsibilities of the Office of Advocacy under chapter 6 of title 5, United
				States
				Code.
						.
				(b)Budgetary line
			 item and authorization of appropriationsTitle II of
			 Public Law
			 94–305 (15 U.S.C. 634a et seq.) is amended
			 by striking section 207 and inserting the following:
				
					207.Budgetary line
				item and authorization of appropriations
						(a)Appropriation
				requestsEach budget of the United States Government submitted by
				the President under section 1105 of title 31, United States Code, shall include
				a separate statement of the amount of appropriations requested for the Office
				of Advocacy of the Small Business Administration, which shall be designated in
				a separate account in the General Fund of the Treasury.
						(b)Administrative
				operationsThe Administrator of the Small Business Administration
				shall provide the Office of Advocacy with appropriate and adequate office space
				at central and field office locations, together with such equipment, operating
				budget, and communications facilities and services as may be necessary, and
				shall provide necessary maintenance services for such offices and the equipment
				and facilities located in such offices.
						(c)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this title. Any amount appropriated under
				this subsection shall remain available, without fiscal year limitation, until
				expended.
						.
			8.Clerical
			 amendments
			(a)HeadingThe
			 heading of section 605 of title 5, United States Code, is amended to read as
			 follows:
				
					605.Incorporations
				by reference and
				certifications
					.
			(b)Table of
			 sectionsThe table of sections for chapter 6 of title 5, United
			 States Code, is amended—
				(1)by striking the
			 item relating to section 605 and inserting the following:
					
						
							605. Incorporations by reference and
				certifications.
						
						;
				  
					and(2)by striking the
			 item relating to section 607 and inserting the following:
					
						
							607. Quantification
				requirements.
						
						.
				
